Citation Nr: 0303834	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-17 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine 
sprain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
patellar tendonitis of the right knee.

3.  Entitlement to an increased (compensable) evaluation for 
patellar tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from October 1989 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The record reflects that the issues of entitlement to service 
connection for disabilities of the cervical spine and left 
shoulder were granted in an April 2002 decision by the Board.  
At that time, the Board undertook additional development with 
respect to the issues of entitlement to increased ratings for 
service-connected disabilities of the lumbar spine and knees 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
That development having been completed, this matter has been 
returned to the Board for appellate consideration of these 
remaining issues. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's disposition was 
obtained by the RO; and, all reasonable efforts to assist the 
appellant in substantiating his claim have been made.

2.  The appellant's disability of the lumbar spine is 
principally manifested by limitation of motion, with 
subjective complaints of functional limitation due to pain, 
and chronic pain which reduces his activity level.

3.  The appellant's right knee disability is currently 
manifested by subjective complaints of pain.  It is not 
manifested by degenerative joint disease, limitation of 
motion, instability or subluxation.

4.  The appellant's left knee disability is currently 
manifested by subjective complaints of pain.  It is not 
manifested by degenerative joint disease, limitation of 
motion, instability or subluxation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for a 20 percent evaluation for lumbar spine 
sprain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5292 (2002).

2.  A compensable evaluation for patella tendonitis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2002).

3.  A compensable evaluation for patella tendonitis of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection has been established for lumbar spine 
sprain, evaluated as 10 percent disabling.  Service 
connection is also in effect for patella tendonitis of the 
right and left knee.  A noncompensable evaluation has been 
assigned for each knee.  The appellant essentially contends 
that his service-connected disabilities are manifested by 
more severe symptomatology than assessed by the current 
assigned rating evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average daily 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Applicable regulations require that 
each disability be viewed in relation to its history and that 
there be emphasis upon limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  Additionally, 
regulations require that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7  Otherwise, the 
lower rating is to be assigned.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations, which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court found that diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  


I.  Lumbar Spine Sprain

The appellant's back disability is currently evaluated as 10 
percent disabling under the provisions of Diagnostic Code 
5295.

Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion is assigned a 10 percent 
evaluation.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending in 
standing position, loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent evaluation is assigned 
for severe lumbosacral strain.  38 C.F.R. Part 4, Diagnostic 
Code 5295.

The appellant's lumbar spine sprain may also be rated based 
upon limitation of motion.  Diagnostic Code 5292 provides for 
a 10 percent rating for slight limitation of motion of the 
lumbar spine.  A 20 percent evaluation is assigned for 
moderate limitation of motion, and a 40 percent evaluation is 
assigned for severe limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5292.

Regulations do not require that all cases show all findings 
specified in the rating criteria, however, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

The Board has carefully considered the evidence relevant to 
the back disorder, but finds that there is no basis for a 
higher evaluation under Diagnostic Code 5295.  The majority 
of the clinical findings, when viewed under the provisions of 
Diagnostic Code 5295, do not reflect a degree of disability 
greater than that contemplated by the assigned 10 percent 
rating.  The findings essentially fail to demonstrate 
lumbosacral strain with muscle spasm on extreme forward 
bending in standing position or loss of lateral spine motion 
in standing position.  In this context, the evidence shows 
that the appellant has received intermittent treatment for 
complaints of low back pain.  The medical evidence shows that 
the appellant wears a back brace although, apparently, not 
clinically indicated for the low back disorder.  Examination 
has been significant for findings of full range of motion, 
but with tenderness in the paraspinal region.  Diagnostic 
evaluation, to include x-ray studies and magnetic resonance 
imaging (MRI) studies, have consistently shown no evidence of 
defect or abnormality.  On the most recent VA orthopedic 
examination in July 2002, the appellant was evaluated with 
restricted mobility of the spine on forward flexion and 
extension, with pain on movement.  There was no evidence of 
muscle spasm or motor sensory deficits.  Similar clinical 
findings were noted on neurological examination.  While the 
orthopedist indicated that x-ray studies were suggestive of 
minimal degenerative changes, the radiologist interpreted 
these findings as normal with no evidence of compromise or 
compression deformity of the intervertebral disc spaces.  
Moreover, the record contains no objective evidence of 
functional impairment beyond that contemplated by the 
assigned 10 percent evaluation.  The Board finds that there 
is no objective evidence of record which demonstrates 
impairment of the lumbar spine as would be necessary for a 
higher rating evaluation under Diagnostic Code 5295.  

However, after careful consideration of the recorded medical 
evidence, the Board instead finds that the appellant's lumbar 
spine sprain most closely satisfies the criteria of 
Diagnostic Code 5292, as contemplated by limitation of motion 
of the lumbar spine.  In this respect, the evidence shows 
that on the most recent evaluation, the appellant exhibited a 
range of motion of 40 degrees flexion and 10 degrees 
extension.  Thus, there is a loss of mobility of the lumbar 
spine on flexion and extension.  It was further the 
examiner's impression that the appellant demonstrated 
markedly restricted movement of the lumbar spine, 
specifically on flexion.  It was opined that the appellant's 
service-connected back disability was manifested by 
impairment of the lumbar spine, which effectively causes the 
appellant some difficulty in performing certain activities.  
Inasmuch as the appellant's disability of the lumbar spine is 
primarily manifested by symptoms of limitation of motion, the 
Board concludes that such findings provide a sufficient basis 
upon which to evaluate the lumbar spine sprain disability 
pursuant to the criteria of Diagnostic Code 5292.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993)  (holding that the 
Board's selection of a diagnostic code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection) 
(citation omitted); see also Tedeschi v. Brown, 7 Vet. App. 
411, 413-414 (1995).

Consideration has been given to whether a higher rating 
evaluation is warranted based upon limitation of motion due 
to pain on use, including use during flare-ups.  However, the 
DeLuca criteria do not provide for a higher rating evaluation 
for the appellant's service-connected back disability in this 
instance, because there are no objective indicators 
consistent with these functional limitations.  

Furthermore, the Board has considered whether the back 
disorder would be more appropriately rated under another 
diagnostic code.  However, there is no evidence of moderate 
intervertebral disc syndrome with recurring attacks and a 
higher rating evaluation for the back disability pursuant to 
Diagnostic Code 5293 is not warranted in this instance.


	II.  Left and Right Knee 

The appellant's right and left knee disabilities each have 
been evaluated as noncompensable under Diagnostic Code 5257, 
which concerns recurrent subluxation or lateral instability 
of the knee.

Diagnostic Code 5257, provides for a 10 percent rating when 
there is mild lateral subluxation or instability.  A 20 
percent rating for moderate lateral subluxation or 
instability, and a 30 percent rating for severe lateral 
subluxation or instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  That diagnostic code does not provide 
for the award of a noncompensable evaluation.  In cases where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation will be assigned 
when the criteria for the compensable evaluation are not met.  
38 C.F.R. § 4.31 (2002).

The record in this case contains no findings of instability 
or lateral subluxation at any time. 

On recent VA examination in July 2002, it was specifically 
found that the appellant had no instability of either knee.  
These findings are consistent with previous VA and outpatient 
examination.  In the absence of such findings, there is no 
basis for awarding a compensable evaluation for either knee 
under the provisions of Diagnostic Code 5257.

VA regulations provide that functional effects will be 
considered in evaluating disabilities on the basis of 
limitation of motion. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2001).  However, Diagnostic Code 5257 is not predicated on 
limitation of motion, and these regulations are not for 
consideration in rating disability under that diagnostic 
code.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Further, 
the physician who conducted the VA examination of September 
2000 concluded that there was no evidence that either knee 
joint was additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination.  Range of motion in 
each knee, measured as 0 degree extension to 140 degrees 
flexion, was full.  See 38 C.F.R. § 4.71, Plate II (2002).  
No other medical findings controvert this evidence. Thus, 
this case presents no basis for granting a higher rating of 
either knee disability because of functional loss.

The Board further notes that where a knee disability is 
evaluated under Diagnostic Code 5257, a separate rating can 
be assigned for arthritis in accordance with VAOPGCPREC 23- 
97.  In that opinion VA's general counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  The 
general counsel subsequently clarified that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998).

In this case, x-ray examinations since service have 
consistently shown normal knees without arthritis. Since 
arthritis has not been shown at any time since service, the 
Board cannot grant a separate evaluation on the basis of that 
disability.

Inasmuch as the appellant is entitled to the highest possible 
evaluation for his knee disabilities regardless of the 
diagnostic code, 38 C.F.R. § 4.7, the Board has reviewed 
other provisions of the rating schedule pertinent to the 
knee. Diagnostic Codes 5258 concerns dislocation of the 
semilunar cartilage.  It affords a single, 20 percent 
evaluation when there are frequent episodes of locking pain 
and effusion into the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2002).  However, no complaints or 
findings of locking of either knee or of joint effusion are 
documented here.  Diagnostic Code 5262 authorizes a 10 
percent evaluation for malunion of the tibia and fibula with 
slight knee disability and a 20 percent evaluation with 
moderate knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2002).  There is, however, no evidence of malunion of 
the tibia or fibula of either knee.  Under Diagnostic Code 
5256, evaluations ranging from 30 to 60 percent are afforded 
for ankylosis of the knee.  However, the appellant retains a 
full range of motion in both knees.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.)  Thus, a compensable evaluation is not 
warranted under any of these diagnostic codes.

Other diagnostic codes relevant to the knee disabilities at 
issue, Diagnostic Code 5259 (concerning symptomatic removal 
of the semilunar cartilage) and Diagnostic Code 5263 
(concerning to genu recurvatum) do not provide for an 
evaluation in excess of 10 percent.  The appellant has not 
undergone removal of the cartilage of either knee and genu 
recurvatum has not been found.

In its evaluation of the service-connected disabilities of 
the lumbar spine and knees, the Board has fully applied 
provisions of VA's Schedule for Rating Disabilities.  
Additionally, the Board has considered whether the 
disabilities at issue warrant consideration of an 
extraschedular rating.  In this regard, the Board notes that 
the evidence does not show that the service-connected 
disabilities of the lumbar spine and knees have markedly 
interfered with his employment status beyond that 
contemplated by the assigned evaluations.  Further, there is 
no indication that any of these disorders have necessitated 
frequent periods of hospitalization.

Moreover, the appellant has provided credible testimonial 
evidence concerning the nature and extent of impairment 
associated with symptoms of his lumbar spine and bilateral 
knee disabilities upon his daily functioning.  In the instant 
case, the appellant maintains that the present assigned 
ratings do not adequately reflect the degree of impairment 
associated with his service-connected disabilities.  In this 
regard, the Board notes that lay statements are considered 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Notwithstanding, symptoms must be viewed in conjunction with 
the objective medical evidence of record.  


	III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on November 9, 
2000, during the pendency of the appellant's appeal.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

In this case, VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The 
appellant was specifically notified of the provisions of the 
VCAA by letter dated in April 2001.  Further, the appellant 
was advised in the July 1998 rating decision, the Statement 
of the Case and Supplemental Statements of the case, of the 
applicable laws and regulations needed to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the appellant had the opportunity to provide 
testimonial evidence in support of his claims during a 
September 2001 hearing.  There is no indication of record 
that any other potential sources of treatment records has 
been identified by the appellant or record.  The Board 
therefore finds that VA has complied with all obligations to 
inform the appellant of the applicable laws and regulations 
and with all duties to assist the appellant in the 
development of the issues discussed above. 


ORDER

A 20 percent evaluation for lumbar spine sprain is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

An increased evaluation for patellar tendonitis of the left 
knee is denied.

An increased evaluation for patellar tendonitis of the right 
knee is denied. 



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

